Case 19-45884      Doc 34     Filed 12/12/19 Entered 12/12/19 10:07:55            Main Document
                                           Pg 1 of 2

                 UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MISSOURI
                         EASTERN DIVISION
IN RE:                           ) Case No: 19-45884-659 Chapter 13
                                 )
CANDICE L SHELTON                )
                                 )
                                 )
               Debtor            )
                                 )

 TRUSTEE'S WITHDRAWAL OF Objection to Notice of Post-Petition Fees, Expenses, and
                               Charges

    COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and withdraws her
Objection To Notice Of Post-Petition Fees, Expenses, And Charges for claim 10 dated December
10, 2019.

Dated: December 12, 2019                             /s/ Diana S. Daugherty, Chapter 13 Trustee
WDMISCCLM--JS
                                                     Diana S. Daugherty, Chapter 13 Trustee
                                                     P.O. Box 430908
                                                     St. Louis, MO 63143
                                                     (314) 781-8100 Fax: (314) 781-8881
                                                     trust33@ch13stl.com


                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
December 12, 2019, with the United States Bankruptcy Court, and has been served on the parties
in interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail
Notice List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on December 12, 2019.

CANDICE L SHELTON                                HOME POINT FINANCIAL CORP
10626 ALLIANCE DRIVE                             11511 LUNA RD
SAINT LOUIS, MO 63136                            STE 300
                                                 FARMERS BRANCH, TX 75234
                                                 MILLSAP & SINGER PC
                                                 612 SPIRIT DR
                                                 CHESTERFIELD, MO 63005

                                                 SOTTILE & BARILE LLC
                                                 394 WARDS CORNER RD
                                                 STE 180
                                                 LOVELAND, OH 45140
Case 19-45884   Doc 34   Filed 12/12/19 Entered 12/12/19 10:07:55       Main Document
                                      Pg 2 of 2

19-45884-659       TRUSTEE'S WITHDRAWAL OF Objection to Notice of              12/12/2019
                        Post-Petition Fees, Expenses, and Charges              Page 2 of 2

                                             /s/ Diana S. Daugherty, Chapter 13 Trustee
                                             Diana S. Daugherty, Chapter 13 Trustee
